EXAMINER’S AMENDMENT
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview with Kevin “Lee” Wingate on March 23, 2021.

 
3. 	The application has been amended as follows:           Please cancel claims 2, 5, 15, 17-18, and 20-21.
 	Please add claims 30-31. 	Please amend claims 1, 14, and 29 as follows:

In the Claims
1.	(Currently Amended)  A method for generating a haptic model including at least one virtual object which can be presented [[using]] to a user wearing both a visual display device and a haptic devicethe visual display device enabling the user to see both real-world objects and the at least one virtual object and the haptic device enabling the user to haptically experience the at least one virtual object, the method being performed by a haptic model generator and comprising:
obtaining information of at least one candidate virtual object, wherein the candidate virtual object includes both a haptic representation and a visual representation;
, wherein determining the reachability data comprises determining at least one of: determining an orientation and position of a limb of the user, experiencing the haptic device, in relation to the at least one candidate virtual object and determining a direction of movement of a limb of the user to present the at least one virtual object in the direction of movement of the limb of the user;
determining, for each one of the at least one candidate virtual object, visibility data, indicating whether the candidate virtual object is visible for the user based on a position of the user in relation to a position of the one of the at least one candidate virtual object, wherein determining the visibility data comprises determining any candidate virtual object to be not visible when the candidate virtual object is visually blocked by a real-world object situated between the user and a perceived position of the at least one candidate virtual object;
generating [[a]] the haptic model containing all virtual objects having haptic representations to be haptically rendered by the haptic device, the haptic model selectively comprising a haptic representation of the at least one candidate virtual object, wherein an inclusion or exclusion of certain virtual objects from the haptic model is based on its respective reachability data and visibility data, wherein generating the haptic model comprises generating a model which excludes all candidate virtual objects which are considered unreachable and which excludes all candidate virtual objects which are considered not visible by being visually blocked by the real-world object; and
providing the haptic model to be rendered by the haptic device, wherein the haptic device renders the haptic representation of the at least one virtual object forming part of the haptic model.
2.	(Cancelled).
3.	The method according to claim 1, wherein a frequency of performing the method is based on a position of the user.
4-11.	(Cancelled).

13.	The method according to claim 1, wherein the haptic model generator is provided in a user device comprising the haptic device.
14.	(Currently Amended)  A haptic model generator for generating a haptic model including at least one virtual object which can be presented [[using]] to a user wearing both a visual display device and a haptic device the visual display device enabling the user to see both real-world objects and the at least one virtual object and the haptic device enabling the user to haptically experience the at least one virtual object, the haptic model generator comprising:
a processor; and
a memory storing instructions that, when executed by the processor, cause the haptic model generator to,
obtain information of at least one candidate virtual object, wherein the candidate virtual object includes both a haptic representation and a visual representation,
determine, for each one of the at least one candidate virtual object, reachability data, indicating whether the candidate virtual object is reachable for the user based on a position of the user and a position of the haptic device in relation to a position of the one of the at least one candidate virtual object, wherein determining the reachability data comprises determining at least one of: determining an orientation and position of a limb of the user, experiencing the haptic device, in relation to the at least one candidate virtual object and determining a direction of movement of a limb of the user to present the at least one virtual object in the direction of movement of the limb of the user,
determine, for each one of the at least one candidate virtual object, visibility data, indicating whether the candidate virtual object is visible for the user based on a position of the user in relation to a position of the one of the at least one candidate virtual object, wherein determining the visibility data comprises determining any candidate virtual object to be not visible when the candidate virtual object is visually blocked by a real-world object situated between the user and a perceived position of the candidate virtual object,
the haptic model containing all virtual objects having haptic representations to be haptically rendered by the haptic device, the haptic model selectively comprising a haptic representation of the at least one candidate virtual object, wherein an inclusion or exclusion of certain virtual objects from the haptic model is based on its respective reachability data and visibility data, wherein generating the haptic model comprises generating a model which excludes all candidate virtual objects which are considered unreachable and which excludes all candidate virtual objects considered to be not visible when the candidate virtual object is visually blocked by the real-world object , and
provide the haptic model to be rendered by the haptic device, wherein the haptic device haptically renders the haptic representation of the at least one virtual object forming part of the haptic model.
15.	(Cancelled)
16.	The haptic model generator according to claim 14, further comprising instructions that, when executed by the processor, cause the haptic model generator to repeat execution of instructions at a frequency based on a position of the user.
17-18.	(Cancelled)
19.	The haptic model generator according to claim 14, wherein the instructions to generate a haptic model comprise instructions that, when executed by the processor, cause the haptic model generator to generate a model which excludes candidate virtual objects which are not considered to be in focus for the user.
20-21.	(Canceled).
22.	The haptic model generator according to claim 14, wherein the instructions to determine reachability data comprise instructions that, when executed by the processor, cause the haptic model generator to determine reachability data based on how dynamic a movement of a limb of the user, experiencing the haptic device, is.

24.	The haptic model generator according to claim 14, wherein the instructions to determine reachability data comprise instructions that, when executed by the processor, cause the haptic model generator to determine reachability data based on a detected activity of the user.
25. – 27.  (Canceled)
28.	A computer program product comprising a computer program according to claim 14 and a non-transitory computer readable means on which the computer program is stored.
29.	(Currently Amended)  A system for generating [[a]] the haptic model comprising a server comprising the haptic model generator according to claim 14 and a user device comprising a haptic device configured to render the haptic model.
30.	(New).	The method of Claim 1 wherein the limb comprises at least one of an arm, a hand, and fingers.

31.	(New)	The haptic model generator of Claim 14 wherein the limb comprises at least one of an arm, a hand, and fingers.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752. The examiner can normally be reached on M-F 8:30am-5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RINNA YI/
Primary Examiner, Art Unit 2144